DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  Within each of claims 8 and 9, the applicant introduces “an edge sensor”.  It appears that the introduced edge sensors are different sensors; therefore, the applicant should provide language distinguishing these edge sensors.  For example, the applicant can refer to “a first edge sensor” and “a second edge sensor” or similarly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the openings" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that only a single opening has been introduced based on the current dependency of claim 18.  Is claim 18 meant to be dependent from claim 16 wherein a second opening is being introduced?
All remaining claims are also rejected as being dependent form a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLEWICZ et al. (US 6,055,921).
Regarding claim 1, OLEWICZ discloses a method comprising supporting, by a garment holding system (44, 175 or 180), a garment (garment G) (Figures 1-3 and 12).  OLEWICZ discloses positioning, by the garment holding system (44; tensioning thereof), an opening of the garment over a band (elastic waistband E) positioned on a band guide (29, 84 and 108) of a band positioning system (24, 64, 102, 128 and 148), where edges of the opening of the garment (i.e. waistband region) and the band are controlled with ply aligners (25, 64, 102, 128 and 148; particular note 25, 82, 134, blowers and folding components) of the band positioning system (24, 64, 102, 128 and 148) (Figures 1-3, 6A-6B, and 8-11) (Figures 16A and 19A-19D).  OLEWICZ discloses attaching the band to the garment along the edge (waistband region) of the opening using a joining device (16), where positions of the edge of the band and the edge of the opening are maintained by the ply aligners (25, 64, 102, 128 and 148) during attachment (Figures 1-3, 10B, 16A-16B and 19A-19D).
Regarding claim 2, OLEWICZ discloses loading the garment on the garment (G) holding system (44, 175 or 180) and loading the band (E) on the band positioning system (24, 64, 102, 128 and 148) (col. 17, lines 29-34) (Fig. 16A).
Regarding claims 3, 4 and 6, OLEWICZ discloses adjusting, by the band positioning system (note puller roller 25 thereof), position of the band on the band guide (29, 84 and 108) for attachment (Figures 1-2) (i.e. band is moved along sewing path).
Regarding claim 5, OLEWICZ discloses adjusting position of the edge of the garment over the band for attachment by another one of the ply aligners (at least 128 and/or 64; note elements 82 and 134) (Figures 1-2, 6B, 10A-10B and 16A-16B) (Figures 19A-19D).
Regarding claim 7, OLEWICZ discloses adjusting position of the edge of the band (E) (moves along sewing path) during the attachment of the band to the garment (G) using a first ply aligner (25) (Figures 1-2 and 16A-16B) (note steps 252 and 269).
Regarding claim 9, OLEWICZ discloses independently adjusting position of the edge (waist portion) of the garment (G) during attachment using a second ply aligner (64 and/or 128) (Figures 1-2, 16A-16B and 19A-19D).
Regarding claim 10, OLEWICZ discloses the adjustment by the second ply aligner (64) being in response to an indication from an edge sensor (98 of 92; figures 1-3 and 7) monitoring the position of the edge of the garment (note step 248 of figure 16A).
Regarding claim 12, OLEWICZ discloses adjusting position of the edge (waist portion) of the garment (G) during the attachment of the band (E) to the garment using a first ply aligner (64 and/or 128) (Figures 1-2, 16A-16B and 19A-19D).
Regarding claim 13, OLEWICZ discloses independently adjusting position of the edge of the band (E) (moves along sewing path) during the attachment using a second ply aligner (25) (Figures 1-2 and 16A-16B) (note steps 252 and 269).
Regarding claim 14, OLEWICZ discloses holding the opening of the garment (G) in an open position using a body mandrel (44 including all components thereof) during positioning of the opening of the garment over the band (Figures 1-3 and 5) (note step 234 of figure 16A).
Regarding claims 15-16, OLEWICZ discloses the body mandrel (44 including all components thereof) extending through the garment to hold the opening of the garment in the open position (Figures 1-3 and 5).  Note that the open area below the waist region (i.e. first opening) of the garment can be considered a second opening of the garment wherein 52 extends through both areas.
Regarding claim 17, OLEWICZ discloses the body mandrel (44 including all components thereof) comprising body mandrel wings (two sides of 52 extending outwardly in opposing directions from 58) that secure the opening of the garment in the open position (Figures 1-3 and 5).
Regarding claim 20, note that OLEWICZ discloses the expansion roller (44) being in a non-tension state when the band is loaded thus disclosing “collapsing the band to reduce a cross-sectional area of the band for insertion through the opening of the garment during positioning over the band” (Figures 1-3 and 16A).

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732